Evans, J.
(dissenting in part from the main opinion). I. I cannot wholly agree with the majority opinion. The property involved in the controversy falls into two classes: (1) The alleged partnership property; (2) the property acquired by the wife, independent of the partnership, from her parents in the distribution of their estate.
I do not think that these properties upon this record can be deemed to fall into hotchpot, nor that the facts of this record decisive as to one are decisive as to the other. The contract pleaded was as follows:
‘ ‘ Contract entered into this-day of February, 1882, by and between Emma A. Stewart and S. M. Stewart, both of Van Burén County, Iowa, witnesseth: That said parties have agreed to start a general store under the firm name of E. A. Stewart, in which each party is to be an equal partner. S. M. Stewart is to transact and do all the business, sign the firm name of E. A. Stewart to any and all papers necessary; and all the property accumulated, purchased and owned by either party to be in the firm name- of E. A. Stewart. Both parties to use any money they need, and at the death of- either party the one living shall fulfill all contracts, pay all debts and have all property left or owned by either party, or in the firm name. ’ ’
*297This alleged contract was not produced at the trial; neither was a written copy of it offered; nor did the proof offered purport to be anything but an approximation or substance of the contract. It will be noted that the claim of the appellee to the 136 acres of land acquired by his wife from her parents as a distribution of their estate rests wholly upon four little .words, which we have italicized above. If these words were eliminated, there would be nothing left to the appellee as a basis for any claim to the ownership of such land. Is the evidence clear and convincing that these little words were contained in the alleged lost contract? The method adopted for the proof of the contents of the alleged lost contract was a very vague one. The purported copy set forth in the pleading was formulated by the pleader; not by the witness. This pleading being presented to the witness Walker, the following question and answer appear in the record:
“Q. I will ask you to examine that portion of the first page of the original petition in this case, and which we have inclosed in pencil lines, and state whether or not, as you recollect it, that is substantially a copy of the contract that was exhibited to you that day by Mrs. Stewart, and on which you gave her the advice you did, and prepared the wills which you have testified to have prepared. A, I could not from my recollection give the contents of that paper, only in a general way. This paper agreed [inclosed] in the parentheses on the first page of the original petition is as near my recollection of it as I can give now; and I think it is my opinion that the date 1882 in this, — I think it was a year earlier, 1881. Now I do not say that to be sure. I think it was 1881, from my recollection of the contract, and perhaps more from my knowledge and of their business and from the conversation there that day; and from that I think this is incorrect as to its date, although it may be coTrect as to its date; but the contents of this is as near my recollection of what that contract was as I can give it.”
A similar question was put to the plaintiff as a witness, which resulted in a similar answer. This is the entire evidence on the question of the actual contents of the lost paper. No attention was directed to particular words. The witness Walker frankly concedes:
*298"I could, not from iny recollection give the contents of that paper, only in a general way. This paper is as near my recollection of it as I can give now. * * * This is as near my recollection of what that contract was as I can give it.”
He was testifying to his recollection of the contents of a paper read 20 years before, which had been completely forgotten by him for many years. Can it be said that this general and approximate recollection by the witness of the contents of this paper is. clear and convincing evidence that the paper contained the four words above italicized, upon which the title to the 136 acres hangs! I cannot think so.
II. If we had the exact terms of the alleged contract before us, it might present a question of construction. If the exact terms were those set forth by the pleader, it would present such a question of construction. I am of the opinion that the contract presented by the pleader should be construed as referring solely to the fruits of the partnership. It will be noted that the subject-matter of that contract is the partnership affairs. Primarily, it is a contract of partnership, whereby the parties propose to engage in business, and whereby they declare each other’s rights in the fruits to be realized. Under the evidence, they did engage in partnership upon a capital of $215. The earnings of this partnership while they were engaged in the mercantile business amounted to several thousand dollars, and this was invested in lands, title to which was taken in the name of one of the partners. Assuming, therefore, that this contract extends in its application to all such fruits of the partnership, is it not a forced construction thereof to say that it includes also matters that were entirely foreign to-such partnership, and foreign to the contemplation of the parties at the time that the contract was entered into!
If it be thought that the question of construction is close as to the four words referred to, then the doubt ought to be solved against the appellee, because of the great weakness of his proof that the particular words which create the doubt were contained in the contract at all.
III. I think, also,’ that Code Section 3154 is an impediment in the way of appellee to claim that the contract can operate upon the individual property of the wife, acquired independ*299ently of the partnership. Under this section it is provided that neither husband nor wife has any interest in the property of the other which can be the subject of contract between them. The majority opinion has dealt with this question rather briefly, and has considered the application of the rule only as to partnership property. We have held that husband and wife may enter into partnership, and that they may contribute their individual property to the partnership. We have held, also, that the necessary effect of such a course is to withhold the inchoate right of dower in the partnership property, and that the entire partnership property thus contributed becomes liable to the call of the partnership. Baker v. Syfritt, 147 Iowa 49. I am not, therefore, claiming that Section 3154 is an impediment to the operation of this contract between husband and wife in so far as it is construed to apply only to -partnership property. I claim only that it is an impediment to an application of the contract to the individual property of the wife, treating the contract, as appellee does, as the equivalent of an agreement by the wife to make a will conveying all her property to her husband, subject to her debts. The completion of such an agreement depends upon the valid acceptance thereof by the husband. An acceptance by the. husband would mean nothing else than that, after the death of the testatrix, he would waive his right to dower, and would take under the will, even though all the property might be absorbed in the payment of the debts of the testatrix. Of course, on first impression, it would seem that, where a husband or wife leaves all of his or her property to the surviving spouse, the benefits are one-sided, and operate necessarily to the advantage of the surviving spouse. But such is not necessarily the hase. To put the question briefly, could a husband and wife enter into contract during their lifetime whereby the husband agreed to leave all the property to his wife, subject to his debts, and whereby she agreed to accept under such will and to waive dower? It might appear, at the time of the making of such contract, greatly’advantageous to the wife, in that the property of the husband was greatly in excess of his indebtedness. Can the wife elect in her lifetime to waive dower, and take under the will of her husband ? Can she make a binding contract, in advance of the death of her hus*300band, to so elect after his death? Does not this section of the statute say, in express terms, that this right is not the subject of contract between them? Indeed, we have so held. Berry v. Donald, 168 Iowa 744. The prohibition of the statute, if it applies at all, necessarily applies to advantageous contracts, as well as to disadvantageous ones. The application of this statute, therefore, furnishes a further reason why the contract should be construed as I have already contended, to apply only to partnership property.
IV. I think that there is much in the conduct of the plaintiff, pertaining to the probate of the will and the appointment of an executor, which was wholly inconsistent with his present claim that he already owned all the property devised in the will. I can see how he might have claimed the ownership of some of the property, and yet claim the benefit of the devise in the will as to other property; but his conduct was wholly inconsistent with his present position that he held all the devised property by a superior right. He obtained the will from its custodian, and presented it to the court, with a verified petition for its probate. He asked and obtained the appointment of an executor other than the one named in the will. The executor thus appointed upon his application was Tobin. White,- who was named executor in the will, appeared, and showed his competency to act, and asked that the appointment of Tobin be set aside, and that he be appointed, pursuant to the terms of the will. This application by White was successfully contested by the plaintiff. He had not, at that time, disclosed his present contention. If he had, he would have appeared without direct interest, either in the probate of the will or in the appointment of the executor. In contesting the removal of Tobin, he was simply saving his antagonist. He had no other interest in the question, except the selection of an antagonist. It is said that he was bound to file the will, under the mandate of the statute. This mandate applies to the custodian of the will. The plaintiff was not the custodian. He obtained it from the custodian. He had a right to return it to him. In applying for immediate probate of the will, he averred that there would be no contest thereon. The opinion treats this conduct on the part of the plaintiff as a mere question of estoppel m pais. It is not such. It has to do with *301that rule enforced by the courts, that a litigant who, by assuming a certain attitude, obtains orders of the court in furtherance of his claim may not thereafter adopt the contrary attitude, and obtain relief inconsistent with his first attitude.
Y. I think the evidence is sufficient to establish the contract of partnership between husband and wife. As against this, it is claimed that the contract, if entered into, was covinous, and therefore void, as tending to defeat the creditors of Stewart. Stewart was insolvent. The burden of proving its alleged character as a covinous contract is upon the appellants. They introduced evidence that the money for starting the business was furnished by the wife. This is their contention in argument. It is quite destructive to the charge of covin. If she furnished the money for the capital of the partnership, no fraud was perpetrated upon the creditors, so far as the formation of the partnership was concerned. As to whether, notwithstanding this fact, Stewart may have intended to conceal from his creditors his profits earned in the firm, a somewhat different question is presented. The evidence does not deal with it, except as inference might be drawn from the circumstances. The fact remains that the interest of Stewart was subject to the appropriation of creditors at any time. The existence of the partnership was not wrongful. Nor is there any evidence that the fact of partnership was actively concealed or denied by Stewart at any time. The evidence on this question simply is that the fact of partnership was not generally known. I think, therefore, that the charge of covin is not sustained.
I do not think that the fact that the parties sold their store in 1894 was necessarily a dissolution of the partnership. It was entirely competent for the parties to continue in partnership to handle the proceeds of the sale of the partnership property. If they invested the same in the 196-aere farm, and took the title in the name of one of the partners, I see no reason why the farm should not be deemed partnership property. It is urged that, the husband having negotiated for this farm, and taken the title in the name of his wife, Emma A. Stewart, and not in the partnership name, E. A. Stewart, this created the presumption of gift to the wife. It was not necessary that the title should be taken in the name of the firm. Indeed, we should *302take judicial notice that it is quite customary for a partnership to take title to real estate in-the name of a partner, rather than in the name of the firm, in that it often avoids complexities in the record chain. This is not a case where a husband bought land with his own funds, and took the title in the name of his wife. In such a case, the presumption of gift would obtain, as contended by appellants. It is a case where a partnership, through one of its members, bought land with the partnership funds, and took the title in the name of the other partner. It is universally held, in such a case, that the grantee thus named is presumed to hold the title in trust for the partnership.
I reach the conclusion, therefore, that the plaintiff was entitled to impress a trust upon this farm, as being held for the partnership; and that this is so, also, as to other lands paid for with partnership funds, including the Todd-Buckles lands and some town lots. I see no legal obstacle to the indefinite continuation of this partnership in the management of the farm business. This conclusion would entitle the plaintiff to one half of all such property as owner, and to one half of the other half, as surviving husband of his wife. I think he would be entitled to relief along that line.
If, however, he is permitted to take all of the alleged partnership property, it must be by virtue of the terms of the contract pleaded. Can the contents of the contract be deemed provéd, to the extent of its application to the partnership property! I think that the evidence in that respect has much more corroboration in the circumstances, as well as in its reasonableness and probability, than does the evidence pertaining to the individual property of the wife. I cannot avoid doubt of its sufficiency, even in this respect. I am not disposed, however, to interpose my mere doubt as a basis of dissent on this point from the settled judgment of the majority.
I dissent, therefore, from the opinion of the majority as regards the 136-aere farm acquired by Mrs. Stewart from her parents in the distribution of their estate. In other respects I concur.